Case: 14-15220    Date Filed: 11/16/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-15220
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:13-cv-24142-PCH


MAURICE SYMONETTE,
KURT MARIN,
ALFRED J. DAVIS,
JAMES BUCKMAN,
JAMES LITTLEJOHN,
                                                         Plaintiffs-Appellants,

                               versus

AURORA LOAN SERVICES, LLC,
LEHMAN BROTHERS BANK FSB,
MORTGAGE ELECTRONIC REGISTRATION SERVICES, INC. (MERS),
FLORIDA TITLE COMPANY,


                                                        Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (November 16, 2015)
               Case: 14-15220       Date Filed: 11/16/2015     Page: 2 of 6


Before MARTIN, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:

       Maurice Symonette, Kurt Marin, Alfred Davis, James Buckman, and James

Littlejohn, proceeding pro se, appeal the district court’s dismissal with prejudice of

their claims against Aurora Loan Services, LLC, Mortgage Electronic Registration

Services, Inc. (“MERS”), Lehman Brothers Bank FSB, and Florida Title Company

for lack of subject-matter jurisdiction and for failure to comply with Rule 8.1 The

appellants asserted the following causes of action: wrongful foreclosure, violation

of civil rights, unjust enrichment, fraud, actions to quiet title, declaratory and

injunctive relief, slander of title, intentional infliction of emotional distress, civil

conspiracy, abuse of process, “discouragement [sic] of legal fees,” illegal eviction,

deprivation of rights under the Equal Protection Clause of the Fourteenth

Amendment, and violations of RESPA, TILA, and the Civil Rights Act of 1964.

All of these claims were either inextricably intertwined with a prior state court

foreclosure judgment or were barred by res judicata. Therefore, the district court

did not err by dismissing the appellants’ claims for lack of subject-matter

jurisdiction pursuant to the Rooker-Feldman 2 doctrine and res judicata.

                                             I

1
 See Fed. R. Civ. P. 8(a)(2).
2
 The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.
Ct. 149, 150, 68 L.Ed. 362 (1923), and D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.
Ct. 1303, 75 L. Ed. 2d 206 (1983).
                                             2
              Case: 14-15220     Date Filed: 11/16/2015   Page: 3 of 6


      We assume the parties are familiar with the litigation history of this case.

Thus, we summarize the facts and proceedings only insofar as necessary to provide

context for our decision.

      Mr. Marin defaulted on his mortgage loan for a condominium by failing to

make his January 1, 2007 payment and has not made a payment on the loan for

more than eight years. After this default, Aurora brought a mortgage foreclosure

action in Florida state court.     The state court entered a final judgment of

foreclosure in favor of Aurora on August 11, 2009. Id.

      The appellants filed a pro se complaint in federal court in November of

2013, asserting seventeen causes of action arising from their eviction from and

foreclosure on their condominium. They sought title to the condominium and

$5,000,000 in damages for intentional infliction of emotional distress. Aurora and

MERS filed a motion to dismiss the claims for lack of subject-matter jurisdiction

under the Rooker-Feldman doctrine, principles of res judicata, and the appellants’

failure to meet the pleading requirements of Rule 8.

      The district court granted the motion to dismiss. The court noted that the

federal action was filed with the intent to attack the state court’s August 2009

foreclosure judgment and was therefore barred by both the Rooker-Feldman

doctrine and by res judicata. Additionally, the court concluded that the complaint

failed to meet minimum pleading standards.


                                         3
               Case: 14-15220     Date Filed: 11/16/2015    Page: 4 of 6


                                          II

      We review de novo a district court’s grant of a motion to dismiss for failure

to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Chaparro v.

Carnival Corp., 693 F.3d 1333, 1335 (11th Cir. 2012). We also review de novo a

district court’s application of the Rooker-Feldman doctrine and res judicata.

Lozman v. City of Riviera Beach, Fla. 713 F.3d 1066, 1069-70 (11th Cir. 2013).

      Under the Rooker-Feldman doctrine, federal district courts lack jurisdiction

to review a state court’s final judgment. Lozman, 713 F.3d at 1072. The doctrine

does not apply if a party did not have a “reasonable opportunity to raise his federal

claim in state proceedings.” Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir.

2009) (citing Powell v. Powell, 80 F.3d 464, 467 (11th Cir. 1996)).               Here,

however, the appellants had a reasonable opportunity to bring their federal claims

in state court. The Rooker-Feldman doctrine therefore applies, and the appellants’

complaint was properly dismissed.

      In terms of res judicata, under Florida law, “a judgment on the merits bars a

subsequent action between the same parties on the same cause of action,” and

prohibits not only relitigation of claims previously raised, but also the litigation of

claims that could have been raised. State v. McBride, 848 So. 2d 287, 290 (Fla.

2003). In order for the doctrine of res judicata to apply, there must be “(1) identity

of the thing sued for; (2) identity of the cause of action; (3) identity of the parties;


                                           4
               Case: 14-15220     Date Filed: 11/16/2015    Page: 5 of 6


and (4) identity of the quality of the persons for or against whom the claim is

made.” McDonald v. Hillsborough Cnty. School Bd., 821 F.2d 1563, 1565 (11th

Cir. 1987) (applying Florida law). Identity of the cause of action is present when

the “facts are essential to the maintenance of [the] federal action are identical to

those facts which were essential to the maintenance of the prior state action.” Id.

The third element is met if the parties are either identical to or in privity with the

parties to the original suit. Id. at 1565-66. The fourth element requires that the

“parties in the state action had the incentive to adequately litigate the claims in the

same character or capacity as would the parties in the federal action.” Id. at 1566.

      Because all four elements required to establish res judicata are present in

this case, the district court properly dismissed the complaint on this ground. The

district court suit was for the same thing as the foreclosure suit, namely, title to the

condominium. See McDonald, 821 F.2d at 1565. The “facts essential to the

maintenance of [the] federal action [were] identical to those facts which were

essential to the maintenance of the prior state action,” and, thus, the causes of

action were identical. See id. Next, Aurora and Mr. Marin were both parties in the

federal and state court suits, MERS was in privity with Aurora by virtue of its

assignment of the mortgage, and Mr. Marin was in privity with all the other

appellants by virtue of their various tenancy arrangements with him. See id. at

1565-66. Finally, the parties all had the desire to hold title to the condominium,


                                           5
               Case: 14-15220   Date Filed: 11/16/2015   Page: 6 of 6


thereby motivating them to fully litigate the claims in the same character or

capacity in each case, and making res judicata applicable to the state court

foreclosure judgment. See id. at 1566.

                                         III

      We affirm the district court’s dismissal of the appellants’ complaint for lack

of subject-matter jurisdiction under the Rooker-Feldman doctrine and on the basis

of res judicata.

      AFFIRMED.




                                         6